DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is to correct formatting errors present in the Examiner’s Amendment provided with the Notice of Allowance issued on November 30, 2020.  The corrected Examiner’s Amendment included herein is the only change to the Notice of Allowance previously issued and all other provisions are still in effect.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Patrick G. Wamsley, ESQ. on November 20, 2020 through subsequent communications following a telephone interview on November 18, 2020.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of claims:
Claim 1 (Currently amended): A method for determining whether to admit a query in a network, the method comprising:
determining a load for a network element in an uplink direction;
 determining a load for the network element in a downlink direction; and 
admitting the query based on the load in the uplink direction and the load in the downlink direction, wherein at least one of determining the load in the uplink direction and determining the load in the downlink direction includes:

determining a cost of admitting the query based on a relative load that the query generates accounting for an amount of traffic the network element has admitted in the past;
decreasing a total cost of the query and one or more other queries that can be budgeted during a subsequent interval when a change in load is within a specified range;
increasing the total cost of the query and the one or more other queries that can be budgeted during a subsequent interval when the change in load is below a threshold;
adding the query to a data structure which keeps track of potentially admittable queries: and
 for subsequent time intervals, admitting queries based upon both a determined load and a rate of change in load of each type of network element in both the downlink direction and the uplink direction and a relative load that the respective query generates.

Claim 2 (Previously presented): The method of claim 1, wherein the determining the load for the network element based on the adaptive history includes:
calculating the load according to:
LoadDL_NEi = (Average downlink Load of a plurality of network elements of type i) + (n * σi  (Standard Deviation) of downlink load of the plurality of network element of type i), where LoadDL_NEi is the representative downlink load of the network equipment of type i, for iteration i, at a beginning of the interval and n is a positive number that permits fine-tuning of aggressiveness of an algorithm implementing the method.
   
Claim 3 (Previously presented): The method of claim 2, wherein determining the cost of admitting the query based on the relative load that the query generates includes:

Cost_AdmCUR_DL_NEi = sum of CostQDL of mission-critical queries admitted, where Cost_AdmCUR_DL_NEi is the sum of CostQDL of queries that may be potentially admitted during the current time interval, considering the load of network element of type i in the downlink direction, and CostQDL = (WDL1 * DL Data volume of the query )* (WDL2(number of devices to be queried, number of network elements of the given type)), where WDL1 and WDL2 are weighting factors and WDL2 is a function f(number of devices to be queried, number of network elements of the given type).

Claim 4 (Previously presented): The method of claim 3, wherein the change of load is within a range when: ∆DL_Th1 < ∆DL_Load_NEi <  ∆DL_Max, [Symbol font/0x44]DL_Load_NEi = (downlink load at the end of last (nth) interval – downlink load at the beginning of the first interval) / n, where ∆ DL_Max and ∆DL_Th1 are thresholds which are functions of LoadDL_NEi.

Claim 5 (Previously presented): The method of claim 4, wherein decreasing the total cost of all queries that can be budgeted includes assigning Xlast_DL_NEi  = Xlast_DL_NEi  / FactorDL1, where Xlast_DL_NEi is the total cost of the query and one or more other queries that can be budgeted during the subsequent interval and FactorDL1, is a number between 1 and 2.

Claim 6 (Previously presented): The method of claim 5, wherein increasing the total cost of the query and one or more other queries that can be budgeted during a subsequent interval occurs when ∆DL_Load_NEi < ∆DL_Th2; where ∆DL_Th2 is a threshold which is a function of LoadDL_NEi. 

Claim 7 (Previously presented): The method of claim 6, wherein increasing the total cost of the query and one or more other queries that can be budgeted occurs by assigning Xlast_DL_NEi = last_DL_NEi * FactorDL2), maximum(Xlast_DL_NEi, (Cost_Admlast_DL_NEi * FactorDL2))), where FactorDL2, is a number between 1 and 2.

Claim 8 (Previously presented): The method of claim 7, wherein in an initial interval after calculating load and cost, assigning Xlast_DL_NEi  = XInit_DL_NEi, where XInit_DL_NEi represents the total cost of the query and one or more other queries that can be budgeted during the initial interval and is a function f(LoadDL_NEi, total capacity of network element of type i).

Claim 9 (Previously presented): The method of claim 1, further comprising:
selecting the set of network element queries which are allowed in one or more types of network elements for consideration of admission.

Claim 10 (Previously presented): The method of claim 1, further comprising:
admitting mission critical queries unconditionally before time critical queries.

Claim 11 (Previously presented): The method of claim 1, wherein queries to be admitted on one or more types of NEs are selected based on information in the data structure.

Claim 12 (Previously presented): The method of claim 2, wherein comparing the downlink load of the network element type i to the set threshold and comparing the change in the downlink load of the network element type i, averaged over the last n intervals, to a second threshold are done using comparisons according to the following expressions respectively: 
((LoadDL_NEi >=ThreshHigh_DL) OR (∆DL_Load_NEi  >=∆ DL_Max).

Claim 13 (Previously presented): The method of claim 1, further comprising: 
for each type of NE (i = 1 to N), calculating Cost_Admlast_DL_NEi as the sum of CostQDL of the finally selected set of admitted queries;
for each type of NE (i = 1 to N), calculating Cost_Admlast_UL_NEi as the sum of CostQUL of the finally selected set of admitted queries; and 
selecting a set of NE queries that are allowed based on the Cost_Admlast_UL_NEi and Cost_Admlast_DL_NEi.

Claim 14 (Previously presented): The method of claim 1, wherein admitting the network query includes: calculating the load according to: 
LoadUL_NEi = (Average uplink Load of a plurality of networks element of type i) + (n * σi  (Standard Deviation) of uplink load of the plurality of network elements of type i), where LoadUL_NEi is the representative uplink load of the network equipment of type i, for iteration i, at the beginning of the interval and n is a positive number that permits fine-tuning of the aggressiveness of the algorithm.

Claim 15 (Currently amended): A device for determining whether to admit a query in a network, the device comprising:
a memory configured to store instructions; and a processor configured to execute the instructions to:
determine a load for a network element in an uplink direction,
determine a load for the network element in a downlink direction, and 
admit the query based on the load in the uplink direction and the load in the downlink direction, wherein at least one of determining the load in the uplink direction and determining the load in the downlink direction includes:
determine the load for the network element based on an adaptive history for a type of the network element,

decrease a total cost of the query and one or more other queries that can be budgeted during a subsequent interval when a change in load is within a specified range,

increase the total cost of the query and one or more other queries that can be budgeted during subsequent interval when the change in load is below a threshold,
add the query to a data structure which keeps track of potentially admittable queries; and
for subsequent time intervals, admit queries based upon both a determined load and a rate of change in load of each type of network element m both the downlink direction and the uplink direction and a relative load that the respective query generates.

Claim 16 (Previously presented): The device of claim 15, wherein the processor is further configured to select a set of network element queries which are allowed in a plurality of types of network elements for consideration of admission.

Claim 17 (Previously presented): The device of claim 15, wherein the processor is configured to admit all mission critical queries unconditionally.

Claim 18 (Currently amended): A data storage device encoding a program in non-transitory machine readable and machine-executable form, the program comprising instructions to:
determine a load for a network element in an uplink direction; 
determine a load for the network element in a downlink direction; and

determine the load for the network element based on an adaptive history for a type of the network element;
determine a cost of admitting the query based on a relative load that the query generates accounting for an amount of traffic the network element has admitted in the past;
decrease a total cost of the query and one or more other queries that can be budgeted during a subsequent interval when a change in load is within a specified range;
increase the total cost of the query and one or more other queries that can be budgeted during a subsequent interval when the change in load is below a threshold; 
add the query to a data structure which keeps track of potentially admittable queries: and
 for subsequent time intervals, admit queries based upon both a determined load and a rate of change in load of each type of network element m both the downlink direction and the uplink direction and a relative load that the respective query generates.

Claim 19 (Previously presented) The data storage device of claim 18, further comprising;
instructions to select the set of network element queries which are allowed in a plurality of types of network elements for consideration of admission.

Claim 20 (Previously presented) The data storage device of claim 18, wherein mission critical queries are admitted unconditionally.
Claims 1 – 20 are allowed.